, Case 1:19-mj-OO499 Docum% i|ed on 04/24/19 in TXSD Page 1 of 1

 

 

 

 

 

l / United State_s D_istrict Court
Ao 91(R¢v.oz/o9;cnmina1 complaint ‘/ {) l Southernlplllstrr_llc_t of Texas
- ' h r::..'.::.-
UNITED STATES DISTRICT COURT APR 2 4 2019
for the
Southern Dlsmct Of Texas David J. Bradley, Clerk of Courl:
)
United States of America ) `)
V~ ) Case No. %./lq’/ qq f
)
Bianca Garcia RODRIGUEZ )
Defendant
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date of April 23, 2019 in the county of Cameron in the Southern District of

Texas , the defendant violated 18 U.S.C. § 554 and 371

 

an offense described as follows: - ;

Knowingly conspired to export or send from the United States, or attempt to export or send from the United States,
any merchandise, article, or object contrary to any law or regulation of the United States, or receives, conceals, buys,
sells, or in any manner facilitates the transportation, concealment, or sale or such merchandise, article or object, prior
to exportation, knowing the same to be intended for the exportation contrary to any law or regulation of the United
States, to wit: 3,600 rounds of .223 caliber ammunition

This criminal complaint is based on these facts:

On April 23, 2019 Bianca Garcia RODRIGUEZ was departing the U.S. through the Brownsville and Matamoros
Port of Entry at Brownsville, TX, driving a black Chevrolet Suburban. 'I`he Suburban was referred _t_o outbound
inspection RODRIGUEZ gave Customs and Border Protection Oft`lcers (CBPOs) a negative declaration for
weapons, ammunition and money. During the secondary inspection of the vehicle, 3,600 rounds of .223 caliber
ammunition was discovered

Cl Continued on the attached sheet. M

Complainant ’s signature

Christopher Roberts, HSI Special Agent

 

 

Printed name and title
0

Swom to before me and signed in my presence.

Date: ZZZZZ ZO/q

City and state: Brownsville, Texas Ignacio Tort ya III, U.S. Magistrate Judge
Printea' name and title

 

 

